Case 2:18-cv-12631-PDB-EAS ECF No. 19 filed 01/25/19                  PageID.205       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




 Tracy Evans,

                                   Plaintiff(s),
 v.                                                    Case No. 2:18−cv−12631−PDB−EAS
                                                       Hon. Paul D. Borman
 Canal Street Brewing Co., LLC,

                                   Defendant(s),



                                NOTICE OF MOTION HEARING

   You are hereby notified to appear before District Judge Paul D. Borman at the United
States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
Michigan. Please report to Room 101. The following motion(s) are rescheduled for hearing:

                Motion for Partial Summary Judgment − #15

      • MOTION HEARING: March 14, 2019 at 02:30 PM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/D Tofil
                                                   Case Manager

Dated: January 25, 2019
